— Judgment, Supreme Court, New York County (Smyk, J.), entered on August 27, 1981, unanimously modified, on the law and the facts,' and a new trial ordered on the issue of damages only with respect to plaintiff Connie Beatrice Peer, without costs and without disbursements, unless said plaintiff, within 20 days after service upon her of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $200,000 and to the entry of an amended judgment in accordance therewith, and the judgment is otherwise affirmed. If plaintiff Connie Beatrice Peer so stipulates, the judgment, as so amended and reduced is affirmed, without costs and without disbursements. After review of the record, the damages awarded to plaintiff Connie Beatrice Peer appear to us to be excessive to the extent indicated. Concur — Murphy, P. J., Carro, Asch, Silverman and Milonas, JJ.